Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0023528 Kwon et al (hereinafter Kwon).
Kwon discloses (Claim 1). A refrigeration device, comprising (such as shown in Figs. 9-10): a main body 10; a first door 20 pivotably mounted on a front side of the main body 10, the first door 20 having an opening; a second door 30 pivotably mounted on a front side of the first door and configured to selectively open and close the opening; a first hinge member 110a having a first connection portion that is fixed on the main body 10 and a first hinged portion that is connected to the first door; and a second hinge member 120a having a second connection portion that is fixed on the first door, a second hinged portion that is connected to the second door 30, and a columnar portion that is hinged to the first hinged portion, and wherein one of the columnar portion and the first hinged portion is formed with a first shaft hole, and the other of the columnar portion and the first hinged portion includes a first hinge shaft 134a that extends into the first shaft hole; (Claim 7). The refrigeration device according to claim 1, wherein the second hinge member 120a is fixed on the top of the first door.  
Claim(s) 1-2, 4, 6, 9-10, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0260447 to Kim et al (hereinafter Kim).
Kim discloses (Claim 1). A refrigeration device, comprising (such as shown in Figs. 13-14): a main body 10; a first door 40 pivotably mounted on a front side of the main body 10, the first door 40 having an opening; a second door 50 pivotably mounted on a front side of the first door 40 and configured to selectively open and close the opening; a first hinge member 130 having a first connection portion 131 that is fixed on the main body 10 and a first hinged portion 133 that is connected to the first door 40; and a second hinge member 140,180 having a second connection portion 141,183 that is fixed on the first door 40, a second hinged portion 143 that is connected to the second door 50, and a columnar portion (portion of 180 having penetration hole 187 therein) that is hinged to the first hinged portion 133, and wherein one of the columnar portion and the first hinged portion is formed with a first shaft hole, and the other of the columnar portion and the first hinged portion includes a first hinge shaft 133 that extends into the first shaft hole; (Claim 2). The refrigeration device according to claim 1, wherein the columnar portion has the first shaft hole, the first shaft hole is located in the first door, and the first hinged portion comprises the first hinge shaft 133 and extends into the columnar portion; (Claim 4). The refrigeration device according to claim 1, wherein the second hinge member is fixed on the bottom of the first door 40, and the first door 40 is supported on the first hinge member 130 via the second hinge member; (Claim 6). The refrigeration device according to claim 1, wherein the second connection portion 141 is board-shaped and connected to a bottom surface of the first door 40; (Claim 8). The refrigeration device according to claim 1, wherein the columnar portion and the second connection portion are integrally formed; (Claim 9). The refrigeration device according to claim 1, wherein the second hinge member 140 further comprises an interval slot between the second hinged portion 141 and the columnar portion, and the interval slot is at least partially located between the first door and the second door; (Claim 10). The refrigeration device according to claim 9, wherein a side of the interval slot that faces toward the first door is open; (Claim 12). The refrigeration device according to claim 1, wherein the second hinged portion is formed with a second shaft hole, the second door comprises a second hinge shaft 143, and the second hinge shaft is rotatably located in the second shaft hole; (Claim 13). The refrigeration device according to claim 1, wherein the first door and the second door are respectively provided with a slot body, and the slot bodies of the first door and the second door are spliced to form a space accommodating the second hinge member 140 (such as shown in Figs. 13-14); (Claim 14). The refrigeration device according to claim 1, wherein a lower side of the second hinge member is provided with a first stop portion 185, the first hinge member 130 is provided with a first limiting portion 137 matched with the first stop portion, and when the first door rotates to a first preset angle, the first stop portion 185 abuts against the first limiting portion 137 to limit a continuous rotation of the first door or the first door and the second door ([0132]); (Claim 15). The refrigeration device according to claim 1, wherein the second hinge member comprises a second limiting portion 145, the second door is provided with a second stop portion 190 that is matched with the second limiting position, and when the second door rotates to a second preset angle, the second stop portion is abutted against the second limiting portion to limit continuous rotation of the second door ([0133]); (Claim 16). A refrigeration device, comprising: a main body 10; a first door 40 pivotably mounted to a front side of the main body 10; a first hinge member 130 having a first connection portion 131 that is fixed on the main body and a first hinge shaft 133 that is connected to the first door 40; and a connection member 140,180 having a second connection portion that is connected to the bottom of the first door 40 and a columnar portion (portion of 180 having penetration hole 187 therein) that extends into the first door 40, the first hinge shaft 133 extending into the columnar portion, and the first door being supported on the first hinge member via the connection member 140,180; (Claim 17). The refrigeration device according to claim 16, further comprising a second door 50, the second door being pivotably mounted on a front side of the first door; and the connection member being a second hinge member 140 with a second hinged portion 143 hinged to the second door 50.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2017/0176089 to Ramm et al (hereinafter Ramm).
Kim discloses all the elements as discussed above except for the limitations recited in the above-listed claims.
However, Ramm discloses a refrigeration device comprising a main body 2; a door pivotably mounted to a front side of the main body 2, wherein the door comprises a lower receiving hole recessed toward the interior of the door; a hinger member comprising a columnar portion 42A (Figs. 6 & 8) extends into the lower receiving hole, and there is an interval between an upper end of the columnar portion 42A and a top wall of the receiving hole 62A (such as shown in Fig. 8); wherein the columnar portion 42A is formed with a first shaft hole, and a hinge shaft that extends into the first shaft hole, wherein the first shaft hole is a blind hole.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Ramm, to modify Kim to include the limitations in (i) Claim 3 of wherein the first shaft hole is a blind hole; and (ii) Claims 5 and 18 of wherein the first door comprises a lower door frame member, the lower door frame member has a receiving hole recessed toward the interior of the first door, the columnar portion extends into the receiving hole, and there is an interval between an upper end of the columnar portion and a top wall of the receiving hole in order to increase the overall versatility of the refrigeration device.  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
May 6, 2022
/HANH V TRAN/Primary Examiner, Art Unit 3637